Citation Nr: 1016972	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2. Entitlement to service connection for bilateral carpal 
tunnel syndrome (CTS).  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1979 to November 
1986, and from November 1986 to December 1988.  A DD Form 
214N also shows a prior active duty period of service of 11 
years and 21 days.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The Veteran's claims were remanded by 
the Board in August 2009.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Carpal tunnel syndrome of the bilateral hands/wrists was 
initially demonstrated years after service, and has not been 
shown by competent clinical evidence of record to be related 
to service.  


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome of the hands/wrists was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify as to service connection claims 
was satisfied by way of letters sent to the Veteran in 
November 2005 that fully addressed all necessary notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letters informed the Veteran of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought was provided in an 
October 2009 letter.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service treatment records and VA treatment records.  The RO 
has also obtained records from the Social Security 
Administration (SSA).  The Veteran has also been afforded a 
VA examination in connection with his CTS claim. 

Significantly, neither the Veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the CTS claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra. 

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an 
emphasis on the evidence relevant to this appeal.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims

Discussion 

The Veteran contends that his bilateral carpal tunnel 
syndrome is related to various duties he performed, namely 
typing, Morse signaling, filing, and routing, during his 
active military service.  See VA Form 21-526 (Application for 
Compensation and/or Pension), dated September 2005. 

Service Connection 

In general, a Veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred or 
aggravated during active service.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Facts and Analysis 

Turning to the Veteran's claim for CTS of the right and left 
hands, his service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to CTS of 
either hand.  Because this claimed condition was not seen 
during service, service connection may not be established 
based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage, supra. 

The Veteran's post-service medical records are negative for 
complaints, symptoms, findings or diagnoses related to CTS of 
the right or left hand for many years after service.  In 
fact, the first post-service (subjective) complaints are not 
shown until September 2005, at which time the Veteran filed 
his original service connection claim for CTS.  There are no 
complaints, treatment, or diagnoses relating to CTS prior to 
this date.  In this regard, the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Otherwise, a private medical record dated in January 2009 
lists the Veteran's "past medical history" (PMD), and 
indicates CTS of the bilateral hands/wrists.  See Dunn Avenue 
Family Practice Center, Dr. Haddad, dated January 14, 2009.  
Likewise, a June 2009 Internal Medical Examination conducted 
in conjunction with the Veteran's SSA Disability claim, 
identifies CTS per the Veteran's history; however, upon 
physical examination, hand and finger dexterity were intact; 
grip strength was 5/5, bilaterally; and no motor deficits 
were noted.  Thus, bilateral CTS was diagnosed, per history, 
only. 

Considering the above evidence, it could be argued that the 
Veteran does not have a current CTS disability at all.  
Indeed, such diagnoses are expressly based on the Veteran's 
own reported history, and not the objective medical evidence 
which, incidentally, shows normal motor 
function/grip/strength in the hands.  In this regard, a 
medical opinion (or in this case, a diagnosis) premised upon 
an unsubstantiated account of a claimant is of no probative 
value. Swann v. Brown, 5 Vet. App. 229 (1993) (medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458 (1993) (Board is 
not bound to accept physician's opinion when based 
exclusively on recitations of claimant).
Even assuming, arguendo, that the Veteran has a current 
disability for service connection purposes, no competent 
medical evidence of record relates the Veteran's claimed CTS 
to service.  In fact, a February 2006 VA examiner concluded 
the opposite.  Indeed, after review of the Veteran's claims 
folder and post-service medical records, the examiner opined 
that the Veteran's CTS (if found) was not due to military 
service.  He provided the following rationale: (1) service 
treatment records were silent for complaints or symptoms of 
CTS; (2) there were no supporting documents that described 
CTS as a current diagnosis for the Veteran; and (3) the 
Veteran had submitted no other objective medical evidence to 
support his claim.  Based on the VA examiner's sound 
rationale, and further considering that the record contains 
no contrary medical opinion, the Board finds the VA 
examiner's assessment to be highly probative as to the 
question of nexus.  

The Board acknowledges the Veteran's belief that his CTS is 
directly related to duties he performed in service.  However, 
the Veteran's own contentions do not constitute medical 
evidence in support of the claim.  The Veteran himself is not 
competent to diagnose the etiology of his own disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
he has CTS of either wrist due to active duty.

The Board is aware that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this regard, the Board acknowledges that the Veteran has 
reported having CTS symptomatology since 1988.  See IMA 
Evaluations, Inc., Internal Medical Examination, dated June 
2009.  Nevertheless, to the extent that the Veteran is able 
to observe continuity of CTS since service, his opinion is 
outweighed by the lack of pertinent findings in his service 
medical records and the lack of probative medical opinions in 
support of his claims.  Simply stated, the Board finds that 
the service medical records (indicating no CTS in either 
wrist during service), post-service medical records 
(including no evidence of CTS for many years after service, 
and no evidence linking CTS of either wrist to service), and 
the February 2006 VA opinion (finding that CTS is not due to 
service), outweigh the Veteran's contentions that are 
unsupported by the competent medical evidence. 

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for CTS of the 
hands/wrists.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991),Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001). 


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.  




REMAND

The Veteran is also claiming entitlement to service 
connection for PTSD.  Service connection for PTSD requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in- service stressor; and credible supporting evidence 
that the claimed in- service stressor occurred.  

At the outset, the Board notes that the Veteran's stressor 
has been confirmed and verified by personnel records and 
historical evidence.  Specifically, the Veteran was serving 
aboard the U.S.S. Stark in May 17, 1987, when it was struck 
by two Exocet missiles from an Iraqi Mirage fighter during 
the Iran-Iraq War (1980-1988).  He does not claim that he was 
actually aboard the ship when the missile hit; rather, he has 
stated that he was on shore leave and that he was brought 
back to the ship the next day.  He reported that several 
people he knew were killed and that he had to ride in a boat 
that also carried the victims' bodies. See February 2006 VA 
Examination.  Based on the foregoing, a stressor has been 
verified for the purposes of establishing service connection 
for PTSD.  

With respect to the issue of current diagnosis, the Veteran 
was afforded a VA examination for PTSD in February 2006.  At 
that time, the examiner determined that the DSM-IV stressor 
criteria were met; however, the Veteran did not meet the 
diagnostic criteria for PTSD.  

Subsequent to the February 2006 examination, the Veteran 
submitted a private medical record indicating a current PTSD 
diagnosis.  See Dunn Avenue Family Practice Center, Dr. 
Haddad, dated January 2009.  The treatment record reflects 
that the Veteran was struggling with "flashbacks, emotions 
from his past, specifically the Gulf War."  The physician 
stated that these symptoms appeared to be related to his 
wife's recent heart attack.  The private treatment contained 
no other discussion of the Veteran's verified in-service 
stressor, and did not otherwise relate the diagnosed PTSD to 
the stressor event.  

Based on the recent PTSD diagnosis, the Board finds that an 
additional medical examination and opinion is required to 
clarify whether the Veteran's PTSD is related to the verified 
stressor.  The new examination must also address whether, if 
the Veteran has a diagnosed mental health condition other 
than PTSD, such other condition is related to service. See 
Clemons v. Shinseki, No. 07-558 (Feb. 17, 2009) (the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).
 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate 
mental health examination regarding his 
claim for service connection for PTSD.  
The claims folder must be made available 
to the examiner for review.  All indicated 
tests, if any, should be conducted.  As 
part of the examination report, the 
examiner is requested to express an 
opinion as to whether it is at least as 
likely as not, i.e., at least a 50 percent 
probability or greater, that (a) the 
Veteran has PTSD due to a specified in-
service stressor, and (b) if the Veteran 
has a diagnosis other than PTSD, whether 
such other mental health disorder is 
related to an event, injury, or disease in 
service.  

In rendering these opinions, the examiner 
is requested to attempt to reconcile the 
various mental health diagnoses of record.  
A complete rationale must be provided for 
all opinions expressed.

2. After the above actions have been 
completed, the Veteran's service 
connection claim should be readjudicated.  
If, upon readjudication, the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  The AOJ 
should allow an appropriate period of time 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


